         Case 20-03114 Document 72 Filed in TXSB on 07/08/21 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                       ENTERED
                                                                                        07/08/2021
IN RE:                                       §
                                             §       CASE NO: 19-35133
ALTA MESA RESOURCES, INC., et al.,           §
                                             §       CHAPTER 11
         Debtors.                            §
                                             §
MUSTANG GAS PRODUCTS, LLC,                   §
                                             §
         Plaintiff,                          §
                                             §
VS.                                          §       ADVERSARY NO. 20-3114
                                             §
WELLS FARGO, NATIONAL                        §
ASSOCIATION, et al.,                         §
                                             §
         Defendants.                         §

               ORDER DENYING MOTION FOR SUMMARY JUDGMENT

       Consistent with the Court’s Memorandum Opinion issued on this date, Wells Fargo Bank,

N.A.’s “Motion for Summary Judgment” (ECF No. 52) and Mustang Gas Products, LLC’s

“Amended Motion for Leave to File Surreply” (ECF No. 65) are denied.

         SIGNED 07/08/2021


                                                 ___________________________________
                                                               Marvin Isgur
                                                      United States Bankruptcy Judge




1/1
